DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, and para. “the head assembly and the razor blade being aligned in a longitudinal axis and residing in a common plane, the head assembly further having a locking mechanism also residing in the common plane that moves along a vertical axis substantially perpendicular to the longitudinal axis to lock or unlock within the common plane with respect to the head portion of the body such that the razor blade forms an angle with respect to the body in the common plane, the head assembly further being configured to pivot approximately one-hundred and eighty degrees such that the razor blade stows within a recess of the body.” Claim 1 defines the head assembly pivoting in the common plane while the disclosure teaches the head assembly pivoting in and out of the common plane.  See Fig. 3B.  Claim 1 will be examined as best understood by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al. (2016/0184999), hereinafter Gilbert, in view of Chu et al. (2012/0324738), hereinafter Chu.

a body (100, 500) having a handle portion opposite a head portion; 
a head assembly (200, 700) received by the head portion of the body, the head assembly being configured to receive and secure a razor blade 5, the head assembly and the razor blade being aligned in a longitudinal axis and residing in a common plane, the head assembly further having a locking mechanism (300, 520) also residing in the common plane that moves along a vertical axis substantially perpendicular to the longitudinal axis to lock or unlock the head assembly; 
the locking mechanism connected to a post 522 aligned with the vertical axis that connects the head assembly with the head portion of the body, with a spring surrounding the post and positioned between the head assembly and the head portion of the body (the top end of the post 522 is in the small opening of the locking plate 516,   the spring is in the bigger circular hole which surrounds the post 522), wherein moving the locking mechanism to an upwardly position releases the spring and permits the head assembly to rotate with respect to the head portion of the body, and wherein moving the locking mechanism to a downwardly position compresses the spring and restricts movement of the head assembly with respect to the head portion of the body;
wherein the head assembly is configured to pivot within the common plane with respect to the head portion of the body such that the razor blade forms an angle with respect to the body in the common plane, the head assembly further being configured to pivot approximately one-hundred and eighty degrees such that the razor blade stows within a recess of the body.


    PNG
    media_image1.png
    784
    1083
    media_image1.png
    Greyscale

Gilbert teaches the invention substantially as claimed except for the head assembly pivoting 180 degrees such that the razor blade is stowed within a recess of the body.
Chu teaches a utility knife having a head assembly 30 pivoting 180 degrees such that a blade is stowed within a recess 11 of a body 10 for safety purpose. See Figs. 1 and 2.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the knife in Gilbert such that the head assembly pivots 180 degrees and the body has a recess for stowing the blade for safety purpose.

Regarding claim 3, a plurality of teeth (154, 256) is best seen in Figs. 2 and 8C-D in Gilbert.
Regarding claim 4, the locking mechanism (300, 520) comprising a base member (the flange surface of the pin 300 in Fig. 2 and element 516 in Fig. 8B in Gilbert) having a compressible surface.  The flange of the pin 300 presses on element 157 and element 516 presses on an upper surface of element 710)
Regarding claim 5, Gilbert teaches raising the locking mechanism 300 and the locking mechanism 520 by pushing up element 521 to allow the pivoting movement of the head assembly.
Regarding claim 6, the compressible surface of the locking mechanism 300 engages the head assembly when it is lowered in the vertical axis by screwed in.  The compressible surface 516 engages the head assembly when a user finger disengages from the actuator 521.
Regarding claim 8, the knife in Figs. 1 and 8 is capable of pivoting up to 90 degrees with respect to the body.
Regarding claim 10, the locking mechanism 520 having a spring for pushing element 516 to element 512.  See para. [0051]. 
Response to Arguments
Applicant's arguments filed on 01/08/2022 have been fully considered but they are not persuasive. 

The claim language for the locking mechanism in claim 1 is broad, therefore, Gilbert still reads on the locking mechanism.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724